Case 16-17316        Doc 48     Filed 12/19/18     Entered 12/19/18 13:47:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 17316
         Mark Anthony Staniszewski
         Colleen Marie Staniszewski
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/23/2016.

         2) The plan was confirmed on 08/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was Converted on 12/11/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-17316            Doc 48   Filed 12/19/18    Entered 12/19/18 13:47:20                Desc         Page 2
                                                   of 4



 Receipts:

          Total paid by or on behalf of the debtor             $14,010.00
          Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $14,010.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,112.88
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $611.72
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,724.60

 Attorney fees paid and disclosed by debtor:                  $550.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 AES                              Unsecured     21,846.00            NA              NA            0.00        0.00
 Amazon/Synchrony                 Unsecured         615.17           NA              NA            0.00        0.00
 Avon                             Unsecured      1,635.68            NA              NA            0.00        0.00
 Capital One Auto Finance         Secured       20,026.00     19,935.25        19,935.25     11,114.64    1,170.76
 Capital One Bank                 Unsecured           0.00        261.95          261.95           0.00        0.00
 Capital One Bank                 Unsecured      3,814.41            NA              NA            0.00        0.00
 Collins Asset Group LLC          Unsecured      1,242.00       1,242.75        1,242.75           0.00        0.00
 Credit Collection Service        Unsecured         200.00           NA              NA            0.00        0.00
 Department Of Education          Unsecured     30,430.00     32,857.62        32,857.62           0.00        0.00
 Department Of Education          Unsecured     12,555.00     14,839.92        14,839.92           0.00        0.00
 Fifth Third Bank                 Unsecured      6,599.00            NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414    Unsecured           0.00          0.00            0.00           0.00        0.00
 Internal Revenue Service         Priority       3,962.00           0.00            0.00           0.00        0.00
 Kohl's                           Unsecured      1,692.70            NA              NA            0.00        0.00
 Med Business Bureau              Unsecured         671.00           NA              NA            0.00        0.00
 Merchants Credit                 Unsecured         539.00           NA              NA            0.00        0.00
 Merchants Credit                 Unsecured      3,953.00            NA              NA            0.00        0.00
 Midland Credit Management Inc    Unsecured      4,777.83       5,084.83        5,084.83           0.00        0.00
 Midland Funding                  Unsecured           1.00           NA              NA            0.00        0.00
 Midland Funding LLC              Unsecured      3,452.52       4,009.66        4,009.66           0.00        0.00
 Midland Funding LLC              Unsecured      1,562.66       1,562.66        1,562.66           0.00        0.00
 Navient Solutions Inc            Unsecured           0.00      7,586.01        7,586.01           0.00        0.00
 Navient Solutions Inc            Unsecured           0.00      5,141.96        5,141.96           0.00        0.00
 Navient Solutions Inc            Unsecured     15,058.00       1,751.65        1,751.65           0.00        0.00
 Northwest Collectors             Unsecured          80.00           NA              NA            0.00        0.00
 Resurgence Legal Group PC        Unsecured      4,009.66       6,950.03        6,950.03           0.00        0.00
 Resurgent Capital Services       Unsecured         298.00        455.58          455.58           0.00        0.00
 Resurgent Capital Services       Unsecured      1,918.76       2,383.52        2,383.52           0.00        0.00
 Resurgent Capital Services       Unsecured           0.00        487.54          487.54           0.00        0.00
 Snchnfin                         Unsecured          50.00           NA              NA            0.00        0.00
 Target                           Unsecured         618.60           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-17316                Doc 48   Filed 12/19/18    Entered 12/19/18 13:47:20               Desc       Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim        Claim        Claim         Principal       Int.
 Name                                    Class    Scheduled     Asserted     Allowed          Paid          Paid
 The Home Depot                       Unsecured      3,518.83           NA             NA           0.00        0.00
 The Room Place                       Unsecured      1,739.71           NA             NA           0.00        0.00
 University of Illinois at Chicago    Unsecured      1,200.00           NA             NA           0.00        0.00
 Usa Funds/sallie Mae Servicing       Unsecured      2,231.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim          Principal                 Interest
                                                                Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00                   $0.00
       Mortgage Arrearage                                        $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                              $19,935.25        $11,114.64               $1,170.76
       All Other Secured                                         $0.00             $0.00                   $0.00
 TOTAL SECURED:                                             $19,935.25        $11,114.64               $1,170.76

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                        $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $84,615.68                  $0.00               $0.00


 Disbursements:

            Expenses of Administration                            $1,724.60
            Disbursements to Creditors                           $12,285.40

 TOTAL DISBURSEMENTS :                                                                            $14,010.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-17316        Doc 48      Filed 12/19/18     Entered 12/19/18 13:47:20            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
